Citation Nr: 1757324	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	  Karl A. Kazmierczak


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1988 to September 1988, February 2004 to September 2004, and January 2007 to March 2007.  He also has additional periods of service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan. 

The Veteran testified at a Board hearing in July 2017.  A copy of the hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand for additional records are necessary prior to addressing the issue of whether or not new and material evidence have been submitted to warrant a reopen of the claim.  

By way of history, the Veteran was denied his service connection claim for PTSD in July 2009 and again in October 2010, in which that decision became final.  

In his July 2017 hearing testimony, the Veteran stated that he currently experiences PTSD symptoms, including paranoia, anxiety, aggression, combative behaviors, and nightmares.  He asserts that he continues to receive treatment and medication for his condition at a VA treatment facility, as of date.  The claims file, however, do not contain treatment records after January 2017.  The Veteran also states that he currently receives disability benefits from Social Security Disability since October 2010 for his psychological condition.  He asserts that his condition has made it difficult for employment, as he has become combative with his co-workers.  
Where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  While VA must obtain only those that are relevant to the Veteran's claim, the basis of the Veteran's award of SSA disability benefits is unclear from the current record and a remand is necessary to obtain the records. 38 C.F.R. § 3.159 (c)(2).

The evidence also suggests that the Veteran has experienced an acquired psychiatric disability, however diagnosed, for many years, and even pre-dating the Veteran's initial deployment in 2004.  It appears that he has also been diagnosed with PTSD.  Accordingly, the Board believes a new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records.

2.  Obtain all outstanding VA treatment records dating from January 2017 to present relating to the Veteran's psychiatric conditions.  

3.  Schedule the Veteran for a VA mental health examination.  The examiner should diagnose any current acquired psychiatric disability, and then answer the following questions:

a)  Does the Veteran meet the DSM-5 criteria for PTSD?  Why or why not? 

If so, is it at least as likely as not (50 percent or greater) that the PTSD either began during or was otherwise caused by his military service?  Why or why not?  

If PTSD is diagnosed, the stressor used to support the diagnosis should be identified (to include if the diagnosis is based on fear of hostile military or terrorist activity).

b)  Does the Veteran have an acquired psychiatric disability other than PTSD, to include an anxiety disorder?  Why or why not?  

If yes, is it clear and unmistakable that the condition existed prior to his first deployment in February 2004 (as evidenced by reports of anxiety in 2003)?  Why or why not?   

If it existed prior to service, is it at least as likely as not (50 percent or greater) that the acquired psychiatric disability, other than PTSD, was worsened during service?  Why or why not? 

If the acquired psychiatric disability manifested during service, was the acquired psychiatric disability clearly and unmistakably not aggravated by the Veteran's two deployments in 2004 and 2007, meaning that the pre-existing psychiatric condition was not permanently increased beyond the natural progression of the disability?  Why or why not?     

If the acquired psychiatric disability, other than PTSD, is not found to have existed prior to service, did the condition either begin during or was it otherwise caused by his deployments?  Why or why not? 
 
4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




